DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments submitted on June 9, 2021 have been entered into the file. Currently, claims 1 and 19-20 are amended and claims 12-14 and 16-18 are withdrawn, resulting in claims 1-11, 15, and 19-20 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim(s) 1-11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapik (US 6349826)1 in view of Kuroda (US 2014/0305090)1.
With respect to claims 1-3, Kapik teaches fabrics useful in forming packages for the medical field, including packaging for medical instruments that require a sterilization process (col. 1, lines 16-18). The fabric web (nonwoven) may be formed from cellulosic pulp fibers alone, synthetic fibers alone, or a mixture of cellulosic pulp and synthetic fibers (col. 5, lines 29-31). The most desirable polymers used in the web (nonwoven) are polyolefins, particularly polyethylene and polypropylene due to their commercial availability and importance as well as their chemical and mechanical properties (col. 7, lines 57-60). The fabric may be calendered by known processes using steel calendering rolls (thermal bonding) (col. 10, lines 8-10). Calendering will add smoothness to the fabric (col. 10, line 10).
Kapik is silent as to the nonwoven comprising meltblown polymer fibers having an average fiber diameter between 2 μm to 10 μm and a standard deviation of the fiber diameter of at least 100%.
Kuroda teaches a mixed-fiber nonwoven fabric exhibiting a high collection efficiency and a low pressure drop suitable as a filter medium for an air filter, but is not limited thereto 
The average fiber diameter range of Kuroda substantially overlaps the claimed range in the instant claims 1 and 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kuroda, because overlapping ranges have been held to establish prima facie obviousness.
With respect to the claimed standard deviation, Kuroda further teaches that in the mixed fiber nonwoven fabric the number of low melting point fibers is preferably 50 to 5,000 times the number of the high melting point fibers, more preferably 60 to 1,000 times, even more preferably 90 to 500 times (paragraph [0075]). With this information, an example set can be made from which a standard deviation is determined. The example set is fifty low melting point fibers with a fiber diameter of 1.0 μm and one high melting point fiber with a fiber diameter of 40 μm. This results in a standard deviation of 5.4 μm (300%) and an overall average fiber diameter of 1.8 μm.
Since both Kapik and Kuroda teach polyolefin nonwovens that permit the transfer of gases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Kapik to have the average meltblown fiber diameter and fiber distribution of Kuroda in order to provide a high collection efficiency of potential contaminates and low pressure drop across the packaging.

With respect to claim 4, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches the pore size of the web packaging ranges from a minimum of 1.4 μm and a maximum of 15.8 μm (Table 4a).

With respect to claim 5, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches the most desirable polymers used in the web are polyolefins, particularly polyethylene and polypropylene due to their commercial availability and importance as well as their chemical and mechanical properties (col. 7, lines 57-60).

With respect to claim 6, Kapik in view of Kuroda teaches all the limitations of claim 1 above. The limitation “wherein meltblowing is carried out in a concentric air multi row meltblowing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the 

With respect to claim 7, Kapik in view of Kuroda in teaches all the limitations of claim 1 above. The limitation “wherein the thermal bonding is carried out by calendering” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kapik in view of Kuroda discloses a meltblown nonwoven fabric with a large fiber diameter distribution that is calendered (see rejection of claim 1 above).

With respect to claims 8-9, 11, 15, and 19-20, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches fabrics useful for improved medical packaging substrates for housing surgical instruments, medical devices, medical appliances, and the like (col. 4, lines 25-28). The substrate provides the necessary tear, puncture, and delamination resistances while maintaining the ability to allow passage of sterilization gases there through and protect the medical device from bacterial contamination (col. 4, lines 29-36). Kapik further teaches that the normal sterilization procedures used by hospital and surgical supply rooms today involves using sterilizing materials, such which the surgical instruments or medical devices are maintained (col. 1, lines 41-49). The gas flows through pores in the 
The limitation “wherein the packaging is sterilized by γ-radiation” in claim 8 is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kuroda in view of Kapik discloses a sterile structure.

With respect to claim 10, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches that webs with a log reduction value (LRV) of two or above are generally suitable as bacteria barriers (col. 6, lines 38-45). Inventive Example 1 of Kapik has a Nelson Bacterial Filtration Efficiency (BFE) of 99.8% and an LRV of 3.04 (Table 6). Additionally, the tear strength of the packaging of Kapik ranged from 107-130 g (1049-1275 mN) (Table 4b).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-11, 15, and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 

Response – Claim Rejections 35 USC §103
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.
On page 7 of the response Applicant submits that Kapik is composite material of a polymer matrix in which a fibrous filler or reinforcement is distributed, not a nonwoven fabric as claimed.
The Examiner respectfully disagrees. A composite material of a polymer matrix in which a fibrous filler or reinforcement is distributed would not be considered a fabric. However, Kapik, in the field of invention, explicitly states the present invention generally relates to fabrics (Kapik; col. 1, lines 16-18). Applicant classifies Kapik as a mixture of pulp fibers and latex binder. It is noted that this meets Applicant’s definition recited (but not provided) from EDANA or ISO 9092 of a nonwoven fabric being a sheet or web of fibers that is subjected to bonding by friction, cohesion, or adhesion. Kapik teaches a web of pulp fibers with an adhesive. This meets the nonwoven definition provided by Applicant. Provided herewith is the definition of nonwoven from Celanese’s Complete Textile Glossary: an assembly of textile fibers held together by mechanical interlocking in a random web or mat, by fusing of the fibers (in the case of thermoplastic fiber), or by bonding with a cementing medium such as starch, glue, casein, rubber, latex
It is noted that wet forming, the production of a nonwoven fabric web from an aqueous suspension of fibers, is a well-known process of forming a nonwoven fabric (“Wet Forming”; The Complete Textile Glossary).

On page 7 of the response Applicant submits that the substrate of Kapik is chemically bonded when the binder matrix is cured, therefore does not teach thermal bonding, and that post-flattening and smoothing has nothing to do with thermal bonding.
The Examiner respectfully disagrees. As stated in the rejection of claim 1 above, the fabric of Kapik may be calendered by known processes using steel calendering rolls (thermal bonding) (Kapik; col. 10, lines 8-10). Calendering will add smoothness to the fabric (Kapik; col. 10, line 10). It is known in the art that in the operation of calendering, the fabric is passed between heated rolls under pressure (“Calendering”; The Complete Textile Glossary). Therefore, the process of calendering meets the thermally bonded limitation. It is noted that the thermal bonding process in the instant specification is also calendering (instant specification; paragraph [0055]).
The fact that the surface of the fabric after calendering is flattened and smoothed supports the conclusion that calendering results in thermal bonding. The surface could not be made flat and smooth without changes to the structure of the fiber, caused by the heated calender rolls. Even if the calendering rolls were not heated and only pressure was applied, the temperature would increase with the increase of pressure, still resulting in thermal bonding of the structure.

On page 8 of the response Applicant submits that a person of ordinary skill in the art would not have found it obvious to combine the teachings of Kuroda because there is no incentive to consider the nonwoven fabric according to Kuroda for improving packaging for sterilization applications.
The Examiner respectfully disagrees. As described in the rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Kapik to have the average meltblown fibers diameter and fiber distribution of Kuroda in order to provide a high collection efficiency of potential contaminates and low pressure drop across the packaging.

On page 9 of the response Applicant submits that the combination of Kapik in view of Kuroda is based on improper hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the claimed structure and the reasons for combining can be found in Kuroda at paragraphs [0026], [0028]-[0029], [0069], [0071]-[0072], [0075], and [0089].

On page 9 of the response Applicant submits that it is not proper to assume that it generally would have been obvious to replace a defined product of a first document (e.g., Kapik) with another product (e.g., Kuroda) when the other product is totally different with regard to structure and function. Applicant further submits that it is a characteristic of almost all fibrous products, membranes, breathable foils, etc., especially textiles, that they permit greater or less transfer of gases. Based on such an argument Kapik could be combined with an almost infinite number of other documents that relate to fibrous products and textiles.
The Examiner respectfully disagrees. While many textiles have gas permeability, that does not necessarily mean that the invention in which they are in utilizes or requires a specific permeability. Both the inventions of Kapik and Kuroda have some sort of specific requirement for air flow (Kapik at col. 4, lines 29-33 and Kuroda at paragraph [0002]). Due to this overlapping goal of maintaining airflow, the ordinary artisan would have been motivated to look to the teachings of Kuroda to modify the packaging of Kapik, and the ordinary artisan would have had a reasonable expectation of success combining the teachings absent any evidence to the contrary.

On page 10 of the response Applicant submits that the filter media of Kuroda does not need to be stable in a sterilization process, need not have high burst strength, and need not generally have a small and uniform pore size distribution for removing bacteria. It is unclear whether a product of Kuroda would be suitable for sterile packaging applications, and it would have been unexpected from common knowledge that the materials of Kuroda would be suitable for sterile packaging materials.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the packaging be stable in a sterilization process, a value for burst strength, or a small and uniform pore size distribution for removing bacteria) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 8 does claim sterilization, however it is noted that Kapik is relied on to teach this claim limitation, not Kuroda.

On page 10 of the response Applicant submits that the advantageous filter properties described in Kuroda are basically obtained because the nonwoven fabrics are electrostatically charged.
The Examiner respectfully disagrees. Paragraph [0067] of Kuroda teaches that the high melting point fibers having a larger average diameter mainly exhibit the function of reducing the pressure drop and the low melting point fibers having a smaller average fiber diameter have can efficiently collect particles on the fiber surface. Therefore, it is clear from Kuroda that the fiber diameter distribution contributes to the high collection efficiency and low pressure drop.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented